Citation Nr: 1734203	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-28 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for residuals of mononucleosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1973 until March 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

The Board remanded the appeal for additional development in June 2016.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for residuals of mononucleosis.  

In the June 2016 remand, the Board directed the AOJ to obtain an opinion as to whether the Veteran currently has any residuals of mononucleosis.  

VA obtained a medical opinion in July 2016.  The examiner reviewed the claims file and noted the Veteran's in-service diagnosis of mononucleosis had since resolved.  The examiner also noted that a test for infectious mononucleosis in July 2016 was negative.  The examiner further indicated that the Veteran's chronic fatigue syndrome (CFS) is not related to the in-service mononucleosis (and it is noted that service connection for CFS has already been denied by the Board).  

However, the examiner did not clearly indicate whether there currently are any residuals from the since-resolved mononucleosis.  For this reason, the claim is being remanded for a clarifying addendum.  

Accordingly, the case is REMANDED for the following action:

1.  Return the file, including a copy of this remand examiner, to the July 2016 examiner for an addendum opinion.  If that examiner is unavailable, the opinion should be provided by another examiner.  If a clinical evaluation is deemed necessary to answer the questions presented, one should be scheduled.

The examiner is asked to state whether there are any current residuals that exist as a result of the Veteran's mononucleosis infection that was diagnosed in service, but has since-resolved?  

A rationale must be provided.  The examiner's attention is directed to the Veteran's contentions regarding her current symptoms.  If the examiner says he or she cannot provide an opinion without resort to speculation, then he or she must explain why.

2.  Thereafter, re-adjudicate the appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



